 



EXHIBIT 10.22 (a)
FIRST AMENDMENT TO
SERVICING AGREEMENT
THIS FIRST AMENDMENT TO SERVICING AGREEMENT (this “First Amendment”), is made
and dated as of March 30, 2007 among AMERICAN COLOR GRAPHICS, INC., a New York
corporation (together with any permitted successors and assigns, the
“Servicer”), AMERICAN COLOR GRAPHICS FINANCE, LLC, a Delaware limited liability
company (together with any permitted successors and assigns, the “Purchaser”
and, together with the Servicer, the “ACG Parties”), and BANK OF AMERICA, N.A.,
as Administrative Agent (in such capacity, “Administrative Agent”).
RECITALS
     1. The Purchaser, the Servicer and the Administrative Agent are parties to
that certain Servicing Agreement, dated as of September 26, 2006 (the “Existing
Servicing Agreement”).
     2. The Purchaser, the Servicer and the Administrative Agent have agreed to
certain amendments to the Existing Servicing Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereby agree as follows:
Part 1
Definitions
     Section 1.1. Certain Definitions. Unless otherwise defined herein or the
context otherwise requires, the following terms used in this First Amendment
have the following meanings:
     “Amended Servicing Agreement” means the Existing Servicing Agreement as
amended hereby.
     “First Amendment Effective Date” shall mean March 30, 2007, subject to the
ACG Parties’ satisfaction of, or the Lenders’ waiver of, each of the conditions
set forth in Part 4 of this First Amendment.
     Section 1.2. Other Definitions. Unless otherwise defined herein or the
context otherwise requires, terms used in this First Amendment have the meanings
provided in the Amended Servicing Agreement.

 



--------------------------------------------------------------------------------



 



Part 2
Amendments to Existing Servicing Agreement
     Effective on (and subject to the occurrence of) the First Amendment
Effective Date, the Existing Servicing Agreement is hereby amended in accordance
with this Part 2. Except as so amended, the Existing Servicing Agreement shall
continue in full force and effect.
     Section 2.1. Amendment of Section 5.3. Section 5.3 of the Existing
Servicing Agreement is amended by replacing the table for the First Lien
Leverage Ratio with the following revised table:

                      March 31   June 30   September 30   December 31 2006   N/A
  N/A   2.45 to 1.00   2.40 to 1.00 2007   2.55 to 1.00   2.55 to 1.00   2.15 to
1.00   2.15 to 1.00 2008   2.15 to 1.00   2.10 to 1.00   2.10 to 1.00   2.05 to
1.00 Thereafter   2.00 to 1.00   2.00 to 1.00   2.00 to 1.00   2.00 to 1.00

Part 3
Representations and Warranties
The ACG Parties represent and warrant to the Administrative Agent, the
Collateral Agent and each other that, on and as of the First Amendment Effective
Date, and after giving effect to this First Amendment:
     Section 3.1. Authority. Each of the ACG Parties has all the necessary
corporate power to make, execute, deliver, and perform this First Amendment, and
this First Amendment constitutes the legal, valid and enforceable obligation of
such ACG Party, enforceable against such ACG Party in accordance with its terms.
     Section 3.2. No Legal Obstacle to Agreement. Neither the execution of this
First Amendment, nor the performance of the Amended Servicing Agreement has
constituted or resulted in or will constitute or result in a breach of the
provisions of any contract to which an ACG Party is a party, or the violation of
any law, judgment, decree or governmental order, rule or regulation applicable
to an ACG Party, or result in the creation under any agreement or instrument of
any security interest, lien, charge, or encumbrance upon any of the assets of an
ACG Party. No approval or authorization of any governmental authority is
required to permit the execution, delivery or performance by an ACG Party of
this First Amendment, the Amended Servicing Agreement, or the transactions
contemplated hereby or thereby.
     Section 3.3. Incorporation of Certain Representations. The representations
and warranties set forth in Article IV of the Amended Servicing Agreement are
true and correct in all material respects on and as of the First Amendment
Effective Date as though made on and as of the date hereof except for any
representations and warranties that expressly relate solely to an

 



--------------------------------------------------------------------------------



 



earlier date, which representations and warranties were true and accurate in all
material respects on and as of such earlier date.
     Section 3.4. Default. No Servicer Default has occurred and is continuing
under the Amended Servicing Agreement, and no Default or Event of Default has
occurred and is continuing under the Credit Agreement.
Part 4
Conditions to Effectiveness
     This First Amendment shall be and become effective on the First Amendment
Effective Date provided that (i) each of the conditions set forth in this Part 4
shall have been satisfied (or satisfaction thereof has been waived by the
Administrative Agent and the Required Lenders) on or before April 10, 2007, and
(ii) the Servicer and the Purchaser shall have duly executed counterparts of
this First Amendment and provided telecopied signature pages to the
Administrative Agent. If the ACG Parties fail to satisfy each of the conditions
set forth in this Part 4 prior to 4:00 p.m. (Eastern time) on April 10, 2007,
then, at the option of the Administrative Agent and the Required Lenders, upon
notice to the ACG Parties, this First Amendment shall be null and void.
Section 4.1. Corporate Resolutions. The Administrative Agent shall have received
a copy of the resolution or resolutions passed by the Board of Directors of the
ACG Parties, certified by the Secretary or an Assistant Secretary of such ACG
Party as being in full force and effect on the date hereof, authorizing the
amendments to the Existing Servicing Agreement herein provided for and the
execution, delivery and performance of this First Amendment and any note or
other instrument or agreement required hereunder.
Section 4.2. Authorized Signatories. The Administrative Agent shall have
received a certificate, signed by the Secretary or an Assistant Secretary of
each ACG Party, dated as of the date hereof, as to the incumbency of the person
or persons authorized to execute and deliver this First Amendment and any
instrument or agreement required hereunder on behalf of an ACG Party.
Part 5
Miscellaneous
     Section 5.1. References to the Servicing Agreement. Each reference to the
Servicing Agreement in the Amended Servicing Agreement, the Notes or any of the
other instruments, agreements, certificates or other documents executed in
connection therewith (collectively, the “Loan Documents”), shall be deemed to be
a reference to the Amended Servicing Agreement, and as the same may be further
amended, restated, supplemented or otherwise modified from time to time in
accordance therewith.

 



--------------------------------------------------------------------------------



 



     Section 5.2. Expenses of Administrative Agent. Within seven (7) Business
Days of the receipt from the Administrative Agent of a detailed bill, the
Servicer shall pay all reasonable costs and expenses incurred by the
Administrative Agent in connection with the preparation, negotiation and
execution of the Amended Servicing Agreement, this First Amendment and any other
Loan Documents executed pursuant hereto and any and all modifications, and
supplements thereto, including, without limitation, the reasonable costs and
fees of the Administrative Agent’s legal counsel and any taxes or expenses
associated with or incurred in connection with any instrument or agreement
referred to herein or contemplated hereby.
     Section 5.3. Benefits. This First Amendment shall be binding upon, and
shall inure to the benefit of, the parties hereto and their respective
successors and assigns.
     Section 5.4. GOVERNING LAW. THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO CONFLICTS OF LAW PRINCIPLES.
     Section 5.5. Effect. Except as expressly herein amended, the terms and
conditions of the Existing Servicing Agreement shall remain in full force and
effect without amendment or modification, express or implied. The entering into
this First Amendment by the Administrative Agent shall not be construed or
interpreted as an agreement by the Administrative Agent to enter into any future
amendment or modification of the Amended Servicing Agreement or any of the other
Loan Documents.
     Section 5.6. Counterparts; Telecopied Signatures. This First Amendment may
be executed in any number of counterparts and by different parties to this First
Amendment on separate counterparts, each of which when so executed shall be
deemed to be an original and shall be binding upon all parties, their successors
and assigns, and all of such counterparts taken together shall be deemed to
constitute one and the same instrument. Any signature delivered or transmitted
by a party by facsimile transmission shall be deemed to be an original signature
hereto.
     Section 5.7. Integration. This First Amendment, together with the Loan
Documents, contains the entire and exclusive agreement of the parties hereto
with reference to the matters discussed herein and therein. This First Amendment
supersedes all prior drafts and communications with respect thereto. This First
Amendment may not be amended except in writing.
     Section 5.8. Further Assurances. The ACG Parties agree to take such further
actions as the Administrative Agent shall reasonably request from time to time
in connection herewith to evidence or give effect to the amendments set forth
herein or any of the transactions contemplated hereby.
     Section 5.9. Section Titles. Section titles and references used in this
First Amendment shall be without substantive meaning or content of any kind
whatsoever and are not a part of the agreements among the parties hereto.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered as of the date first written above.

                  AMERICAN COLOR GRAPHICS, INC.
 
           
 
  By:   /s/ Patrick W. Kellick    
 
     
 
   
 
  Name:   Patrick W. Kellick    
 
           
 
  Title:   SVP/CFO    
 
                AMERICAN COLOR GRAPHICS FINANCE, LLC
 
           
 
  By:   /s/ Denise Royce    
 
     
 
   
 
  Name:   Denise Royce    
 
           
 
  Title:   CFO    

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A.,     as Administrative Agent
 
           
 
  By:   /s/ Peter Sherman    
 
     
 
   
 
  Name:   Peter Sherman    
 
           
 
  Title:   Managing Director    

 



--------------------------------------------------------------------------------



 



              LENDERS:   BANK OF AMERICA, N.A.
 
           
 
  By:   /s/ Peter Sherman    
 
     
 
   
 
  Name:   Peter Sherman    
 
           
 
  Title:   Managing Director    

[signatures continued]

 



--------------------------------------------------------------------------------



 



                  PRINTING INVESTORS L.L.C.     BY: FARALLON CAPITAL    
MANAGEMENT, LLC, ITS MANAGER
 
           
 
  By:   /s/ Derek C. Schrier    
 
     
 
   
 
  Name:   Derek C. Schrier    
 
           
 
  Title:   Managing Member    

[signatures continued]

 



--------------------------------------------------------------------------------



 



                  SPCP GROUP, L.L.C.
 
           
 
  By:   /s/ Richard Petrilli    
 
     
 
   
 
  Name:   Richard Petrilli    
 
           
 
  Title:   Authorized Signatory    

[signatures continued]

 



--------------------------------------------------------------------------------



 



                  SPCP GROUP III, L.L.C.
 
           
 
  By:   /s/ Richard Petrilli    
 
     
 
   
 
  Name:   Richard Petrilli    
 
           
 
  Title:   Authorized Signature    

 